Title: Theodorus Bailey to Thomas Jefferson, 21 July 1812
From: Bailey, Theodorus
To: Jefferson, Thomas


          Dear sir, New york 21. July 1812.
          I do myself the honor to transmit to you, by this day’s mail a Map of the Country and waters thirty miles round the City of New York: It is the work of a young man who has been deaf from infancy—laid down from actual survey, and I beleive in all it’s material parts correct. As this portion of our Country may soon become the theatre of the war, I have presumed that a sketch of it will be acceptable to you.
          Mr Amos Law of this State, has compiled a Map of the northern and western parts of our State, lying north of the northern line of Pennsylvania, and embracing the whole of our western and northern frontier, and the adjacent country on the Canada side—which is in like manner laid down from actual survey, and possesses an equal Claim to accuracy as the former—this work is in the hands of the engraver, and will probably be compleated in a few weeks—With your permission, I will do myself the pleasure to transmit you a copy, as soon as the same shall be compleated. 
          With assurances of my high respect and esteem, I am most sincerely yours,Theodorus Bailey.
        